PER CURIAM.
This interlocutory appeal challenges the issuance of a preliminary injunction without bond.
Since appellants have failed to establish that the trial court erred with regard to the issuance of the preliminary injunction, we will uphold its issuance. However, the trial court should have required a bond pursuant to Florida Rule of Civil Procedure 1.610(c) which provides that
[n]o restraining order or preliminary injunction shall be entered unless a bond is given by the movant in an amount the court deems proper, conditioned for the payment of costs and damages sustained by the adverse party if the adverse party is wrongfully enjoined or restrained.
Accordingly, we reverse and remand with directions to the trial court to require a bond in an amount it deems proper.
AFFIRMED IN PART: REVERSED IN PART and REMANDED.
LETTS, DELL and WALDEN, JJ., concur.